In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 13-485V
                                     Filed: December 18, 2013
                                         Not for Publication


*************************************
BERNADINE RAMIRES,                         *
                                           *
              Petitioner,                  *     Damages decision based on stipulation;
                                           *     Tdap vaccine; shoulder and upper arm pain;
 v.                                        *     frozen shoulder; nerve pain; bursitis
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
*************************************
Mark T. Sadaka, Englewood, NJ, for petitioner.
Darryl R. Wishard, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On December 18, 2013, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that she suffered from
shoulder and upper arm pain, frozen shoulder, nerve pain, and/or bursitis caused by her October
13, 2011 receipt of tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine. Petitioner further
alleges that she suffered the residual effects of these injuries for more than six months.
Respondent denies that the Tdap vaccine either caused or significantly aggravated petitioner’s
alleged injuries or any other injury. Nonetheless, the parties agreed to resolve this matter

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $30,000.00. The award shall be in the form of a check for $30,000.00 made
       payable to petitioner; and,

    b. a lump sum of $2,775.00. The award shall be in the form of a check for $2,775.00 made
       payable jointly to petitioner and Northway Physical Therapy, P.C. Petitioner agrees to
       endorse this check and provide it to Northway Physical Therapy, P.C. for payment of her
       unreimbursed physical therapy expenses.

       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a) (2012).

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: December 18, 2013                                                           s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2